
	
		I
		111th CONGRESS
		1st Session
		H. R. 3826
		IN THE HOUSE OF REPRESENTATIVES
		
			October 15, 2009
			Mrs. Biggert (for
			 herself and Mrs. Capps) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committee on Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide payments under the Medicare Program to licensed health care
		  practitioners for unscheduled telephone consultation services in the case that
		  such payments are determined to be cost and quality effective.
	
	
		1.Short titleThis Act may be cited as the
			 Tele-Care Act of
			 2009.
		2.Medicare payment
			 for unscheduled physician telephone services
			(a)Coverage under
			 part B
				(1)In
			 generalSection 1861(s)(2) of the Social Security Act (42 U.S.C.
			 1395x(s)(2)) is amended—
					(A)in subparagraph
			 (DD), by striking and at the end;
					(B)in subparagraph
			 (EE), by adding at the end and; and
					(C)by adding at the
			 end the following new subparagraph:
						
							(FF)subject to section 2(c) of the
				Tele-Care Act of 2009,
				unscheduled telephone consultation services (as defined in subsection (hhh)(1))
				by a licensed health care practitioner, as defined by the Secretary (such as a
				physician, nurse practitioner, physician assistant, or nurse midwife), with
				respect to the furnishing of primary care services to an individual, if—
								(i)the Medicare number of the individual is
				associated with the national provider identifier of the licensed health care
				practitioner;
								(ii)to ensure the quality and appropriateness
				of such consultation services, the utilization of such services by the
				individual can be reviewed by a utilization and quality control peer review
				organization or eligible entity with which the Secretary has entered into a
				contract under part B of title XI or section 1893, respectively, by the
				organization or entity applying for purposes of the review under this
				subparagraph the processes and standards used by such organization or entity
				under such part or section, respectively, in the same manner that such
				processes and standards apply for purposes of carrying out utilization and
				quality review under such part or section, respectively;
								(iii)such consultation
				services are securely recorded by the Secretary (or an entity described in
				subsection (hhh)(1) with which the Secretary enters into a contract) for
				purposes of appropriate review by peers of the licensed health care
				practitioner who practice in the same medical specialty as the licensed health
				care practitioner and Medicare administrative contractor oversight of such
				services; and
								(iv)the licensed
				health care practitioner provides for the submission to the Secretary (or an
				entity described in subsection (hhh)(1) with which the Secretary enters into a
				contract) and the Secretary (or such an entity) records and maintains a summary
				of each such consultation service furnished by the licensed health care
				practitioner that includes—
									(I)the date and time
				(including duration) of the consultation service;
									(II)a unique medical
				record number specified by the Secretary (or such entity) to identify the
				consultation service;
									(III)the name of the
				individual;
									(IV)the name of the
				licensed health care practitioner; and
									(V)a summary of the
				content of the consultation
				service;
									.
					(2)Unscheduled
			 telephone consultation services definedSection 1861 of such Act (42 U.S.C. 1395x)
			 is amended by adding at the end the following new subsection:
					
						(hhh)Unscheduled telephone consultation
		  services(1)The term
				unscheduled telephone consultation service means a consultation
				conducted by means of telephone or similar electronic communication device
				between a licensed health care practitioner described in subsection (s)(2)(FF)
				and an individual (or a representative of such individual), with respect to the
				furnishing of primary care services to such individual, that is not included as
				a scheduled physician service (as defined by the Secretary in regulations), and
				which is initiated by the individual (or representative) contacting a
				communication network operated by the Secretary (or an entity with which the
				Secretary enters into a contract) that connects the individual to the licensed
				health care practitioner, securely records the consultation for purposes of
				subsection (s)(2)(FF), and maintains the information described in clause (iv)
				of such subsection with respect to such consultation.
							(2)For purposes of applying the
				regulations promulgated pursuant to section 264(c) of the Health Insurance
				Portability and Accountability Act of 1996 (Public Law 104–191; 110 Stat. 2033)
				with respect to an unscheduled telephone consultation service furnished by a
				licensed health care practitioner—
								(A)an entity with which the Secretary
				contracts under this subsection shall be treated as a health oversight agency;
				and
								(B)activities of such an entity described
				in subparagraph (A) in relation to such licensed health care practitioner and
				such unscheduled telephone consultation service are deemed to be health
				oversight
				activities.
								.
				(b)Payment under
			 physician fee scheduleSection 1848(j)(3) of such Act (42 U.S.C.
			 1395w–4(j)(3)) is amended by inserting (2)(FF), after
			 (2)(EE),.
			(c)Contingent
			 effective date, demonstration program
				(1)Contingent
			 effective dateThe amendments made by this section shall become
			 effective (if at all) in accordance with paragraph (2).
				(2)Demonstration
			 program
					(A)In
			 generalThe Secretary of
			 Health and Human Services (in this paragraph referred to as the
			 Secretary) shall establish a demonstration program to begin not
			 later than 6 months after the date of the enactment of this Act to test the
			 effectiveness of providing coverage under the Medicare program for unscheduled
			 telephone consultation services (as defined in section 1861(hhh) of the Social
			 Security Act, as added by subsection (a)(2)), by licensed health care
			 practitioners to the extent provided under the amendments made by this section
			 to a sample group of Medicare beneficiaries. For purposes of such demonstration
			 program, the Secretary shall find that the provision of such coverage is
			 effective if—
						(i)the
			 coverage reduces costs to the Medicare program (such as through a reduction in
			 admissions to the emergency departments of hospitals), whether or not such
			 reduction is demonstrated in a reduction in the facility fees of hospital
			 emergency departments, professional fees of emergency department licensed
			 health care practitioners, laboratory fees, pathologist fees, hospital
			 radiology department fees for technical components of x-rays, radiologist
			 professional fees for interpreting x-rays, hospital respiratory department fees
			 for respiratory treatments, hospital cardiology department fees for
			 electrocardiograms, professional fees for interpreting such electrocardiograms,
			 or any other cost specified by the Secretary; and
						(ii)the
			 coverage results in patient health outcomes that are at least as favorable as
			 would apply in the absence of such coverage (as determined in accordance with
			 criteria established by the Centers for Medicare & Medicaid Services, in
			 consultation with physician organizations).
						(B)Initial period
			 of demonstration programThe demonstration program under
			 subparagraph (A) shall be conducted for an initial period of 24 months.
					(C)Report to
			 Congress
						(i)In
			 generalNot later than 30 days after the last day of the initial
			 period under subparagraph (B), the Secretary shall submit to Congress a report
			 on the results of the demonstration program under this paragraph.
						(ii)Finding that
			 payments are effectiveIf the
			 Secretary finds, on the basis of the data derived from the demonstration
			 program under subparagraph (A) and in accordance with such subparagraph, that
			 providing coverage under the Medicare program for unscheduled telephone
			 consultation services by licensed health care practitioners (to the extent
			 provided under the amendments made by this section) is effective, the
			 amendments made by this section shall become effective on the first day of the
			 first month beginning after the date the report under clause (i) is submitted
			 to Congress.
						(iii)Finding that
			 payments are not effectiveIf
			 the Secretary finds, on the basis of the data derived from the demonstration
			 program under subparagraph (A) and in accordance with such subparagraph, that a
			 finding of effectiveness (as described in clause (ii)) cannot be made, the
			 demonstration program shall continue for a period of an additional 24 months.
			 Not later than 30 days after the last day of such period, the Secretary shall
			 submit to Congress a final report on the results of such program. The
			 amendments made by this section shall become effective on the first day of the
			 first month beginning after the date such report is submitted to Congress
			 unless the report contains a finding by the Secretary, on the basis of such
			 data and in accordance with such subparagraph, that providing coverage under
			 the Medicare program for unscheduled telephone consultation services by
			 licensed health care practitioners (to the extent provided under the amendments
			 made by this section) is not effective, in which case the amendments made by
			 this section shall not become effective.
						(d)ClarificationNothing
			 in the provisions of this section or the amendments made by this section shall
			 be construed as authorizing the creation of a national reporting system on
			 licensed health care practitioner quality.
			
